DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
Please note that any mention of a line number of a claim refers to the official claim listing as it appears in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.
This office action is in response to the preliminary amendment of June 25, 2020, which amendment has been ENTERED.

Informality in the Specification
In the specification, in paragraph [0020] at line 3, on page 7, the text, “coa t” appears to be a typographical error for the word, “coat.”  Correction is hereby required.

Objection to the Abstract
The text of 37 CFR 1.72(b) is as follows:
“(b) A brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading "Abstract" or "Abstract of the Disclosure." The sheet or sheets presenting the abstract may not include other parts of the application or other material. The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure.”  (Bold added).
The abstract of the disclosure is objected to under 37 CFR 1.72(b) because the “sheet … presenting the abstract” contains “other material.”  The “other material” is “(Fig. 1)” on line 20 of the page.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 2 of dependent claim 2, the phrase, “capable of being shaped” is indefinite and unclear in context in that the phrase claims potential action, rather than claiming action clearly and definitely.
Regarding claim 15, the phrase "optionally" (line 3) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak et al (US 2008/0296842 A1), hereinafter Novak et al (‘842).
The text of independent claim 1 is as follows:
“1. (Original) A multi-spectral artificial target device for producing a deceptive thermal and radar signature of an object, comprising a multi-layer structure which comprises: - a substrate; - a functional thermal signal layer, which is provided directly or indirectly on the substrate and which comprises electrically conductive material arranged to form an array of independently controlled thermal elements, wherein each thermal element is configured to output a thermal signal, which is observable in the infra-red spectrum, upon exposure to a control voltage, and - a functional radar signal layer which is provided directly or indirectly onto the substrate, which radar signal layer is configured to output a radar response signal, which is observable in the radio frequency spectrum, upon exposure to an external radar stimulus or excitation.”
Looking, first, to independent claim 1, Novak et al (‘842) plainly discloses, “A multi-spectral for producing a deceptive thermal and radar signature of an object” (lines 1-2), noting, for example, paragraph [0010] and paragraph [0049] at lines 8-10.
The claim 1 limitation, “comprising a multi-layer structure” on line 2 is met by the multiple layers disclosed in Novak et al (‘842), noting, for example, paragraph [0013] at lines 7-13; paragraph [0044]; paragraph [0047] at lines 1-4; and, the layered structure of 300 in Figure 3A.
The claim 1, “substrate” (line 3) is met in Novak et al (‘842) by the “conductive polymer sheet 306” (e.g., see paragraph [0044] at lines 1-3) or by the “lightweight, rigid foam material 308” (e.g., see paragraph [0043] at lines 2-4).
The claim 1, “functional thermal signal layer, which is provided directly or indirectly on the substrate and which comprises electrically conductive material arranged to form an array of independently controlled thermal elements, wherein each thermal element is configured to output a thermal signal, which is observable in the infra-red spectrum, upon exposure to a control voltage” (lines 4-8) is met in Novak et al (‘842) by the “thermal emitter layer 302,” noting, for example, paragraph [0043] (on item 308); paragraph [0044] at lines 1-3 (on item 306); paragraph [0047] at lines 1-4; paragraph [0038] (“thermal devices” in the infrared); paragraph [0013] (thermal emitters are independently controlled by a controller); paragraph [0022] at lines 1-4 (individual temperature control); and, paragraph [0042] (“small number of controlled sections … allowing thermal signature flexibility”).
The claim 1, “functional radar signal layer which is provided directly or indirectly onto the substrate, which radar signal layer is configured to output a radar response signal, which is observable in the radio frequency spectrum, upon exposure to an external radar stimulus or excitation” (lines 9-12) is met in Novak et al (‘842) by the “electrode layers 304,” for example, see paragraph [0049] at lines 8-10, where the “electrode layers 304” are “provided directly or indirectly onto the substrate,” noting, for example, paragraph [0044] at lines 1-3; paragraph [0043] at lines 2-4; and, the arrangement in drawing Figure 3A.
Since each and every claimed feature in independent claim 1 is met by Novak et al (‘842), independent claim 1 is anticipated by Novak et al (‘842).
The further limitations of dependent claim 2 are met by Novak et al (‘842), noting, for example, paragraph [0044] and paragraph [0049] at lines 10-13.
The further limitations of dependent claim 3 are met by Novak et al (‘842), noting the “sections,” for example see paragraphs [0022] and [0027].
The further limitations of dependent claim 4 are met by Novak et al (‘842) in that each of the Novak et al (‘842) “sections”  has an “electrically resistive element” 306, and two connected electrodes, noting, for example, paragraph [0047] at lines 1-4 and 7-10, and Figure 3A.
The further limitations of dependent claim 5 are met by the “physically separated” areas or sections, such as, 134 and 136 in paragraph [0022] in Novak et al (‘842).
As for the further limitations of dependent claim 6, the “driving layer …” is met in Novak et al (‘842) by the “conductive electrode layers 304” (e.g., paragraph [0047] at lines 1-4), and the “conductor …” is met in Novak et al (‘842) by the “electrodes” (paragraph [0047] at lines 7-10).
With respect to the further limitations of dependent claim 7, are met in Novak et al (‘842) by the disclosure in paragraph [0048], noting, especially the “conductive filling.”
The further limitations of dependent claim 8 are met by Novak et al (‘842) since the “metal coating 304”  has a greater radar reflectance that either the “conductive polymer sheet 306” or the “rigid foam material 308.”
Overall, in Novak et al (‘842), the further limitations of dependent claim 9 are met in that the radar signature of the “electrode layers 304” are part of the overall target signature produced.
Next, looking to the further limitations of dependent claim 10, these are met by the disclosure relating to “realistic visual appearance in paragraph [0020] of Novak et al (‘842).
Regarding the further limitations of dependent claim 11, the “one or more such multi-layer structures” (line 2) are met by Novak et al (‘842) in that Novak et al (‘842) discloses that more than one of the Novak et al (‘842) targets can be used together, noting, for example, paragraph [0021] at lines 1-4.  The claim 11, “frame for supporting said one or more multi-layer structures” (line 3) is met in Novak et al (‘842) by the “support structure” in paragraph [0065] at lines 1-3.  The claim 11 “control circuitry …” is met in Novak et al (‘842) by the “target heating control system 102,” noting, for example, paragraph [0021] at lines 7—8.
The text of independent claim 12 is here presented with the indications of the corresponding disclosure in Novak et al (‘842) inserted within the text of the claim.
“12. (Currently amended) A method of producing a multi-spectral artificial target device (100, paragraph [0020], Figure 1) for producing a deceptive thermal and radar signature of an object (paragraph [0089] noting decoys and camouflage; paragraph [0020] at lines 4-8), the method comprising: (a) providing a multi-layer structure (300, paragraph [0043], Figure 3A), which comprises: (a1) providing a substrate (306, paragraph [0044], or 308, paragraph [0043], Figure 3A), and (a3) providing a radar signal layer (304, paragraph [0049] at lines 8-10), which comprises: (a3.1) providing a metallic film (“metal coating 304”; paragraph [0044] at lines 1-3), and (a3.2) attaching the metallic film onto the substrate or onto the thermal signal layer (paragraph [0057]).”
Since each and every claimed feature in independent claim 12 is plainly present in Novak et al (‘842) as shown by the mapping above, independent claim 12 is anticipated by Novak et al (‘842).
As for the further limitations of dependent claim 16, in Novak et al (‘842), please see paragraph [0020], noting especially, “realistic visual appearance.”
With reference to the further limitations of dependent claim 17, the remarks are substantially those made above with respect to claim 11, in that claim 17 is the method claim corresponding to the apparatus claim 11.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al (‘842).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of decoy and countermeasure systems.
The further limitations of dependent claim 13 are not disclosed in Novak et al (‘842), but Novak et al (‘842) does disclose that, “Several methods are available for adding the electrode 304 to the resistive polymer sheet 306 …” (paragraph [0057]), and Novak et al (‘842) goes on to teach printing for applying the “emissivity coating 310” (paragraph [0059]).  With these facts in mind, it would have been obvious to one of ordinary skill-in-the-art to try to apply the “controlled thermal elements” in Novak et al (‘842) by printing as claimed for the advantage of a simple and efficient process, with a reasonable expectation of success.
As for the further limitations of dependent claim 18, the use of the “frame” is met in Novak et al (‘842) by the use of the “support structure” in paragraph [0065] at lines 1-3, but not the “bending” as recited in the claim.  Novak et al (‘842) discloses in paragraph [0065] the use of fasteners with the “support structure.”  It would have been obvious to one of ordinary skill-in-the-art to try to use bending as claimed in claim 18 in place of the disclosed fasteners for the advantage of eliminating the use of the fasteners, thereby reducing the amount of materials and of cost, with a reasonable expectation of success.

Potentially-Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clough et al (‘781) is of general interest for showing a countermeasure article that functions for infrared and for radar.
Cincotti et al (‘358) is of general interest for showing a camouflage system that works on thermal and radar.
Sjolund (‘605) is of general interest for showing a device and method for signature adaptation, which deals with infrared and radar signatures.
Randy (‘173) is of general interest for showing a panel that acts on both infrared and radar signatures.
Conway et al (‘101) is of general interest for showing a camouflage panel that operates in infrared and visual wavelengths.
Birch (‘602) is of general interest for showing a multispectral article that acts on infrared and microwave frequencies.
Rosa (‘983) is of general interest for showing an infrared target that generates infrared signatures using infrared radiating modules.
Ludlow (‘958) is of general interest for the disclosure relating to the pattern plate.
Each of Berginc et al (‘285) and Berginc et al (‘286) is of general interest for the disclosure of a layered structure that deals with infrared and radar signatures.
Brugieregarde (‘962) is of general interest for showing multispectral camouflage with heating elements.
Scherber et al (‘692) is of general interest for disclosing a layered camouflage structure with heating elements and a radar absorber.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648